DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Priority
	This application is a 371 of PCT/JP2015/050512 filed January 9, 2015, which claims foreign priority to Japan Document No. 2014-006445 filed January 17, 2014.
Status
This Office Action is in response to Applicant Amendment and Remarks filed on February 24, 2022 in which Claims 1-4 and 8-10 are cancelled. Claims 5-7 are pending in the instant application, which will be examined on the merits herein.  
Rejections Withdrawn
Applicant's arguments, see page 1, 2nd paragraph of the Remarks/Arguments, filed February 24, 2022, with respect to Claims 1-4, 9 and 10 has been fully considered and is persuasive. The rejection of Claims 1-4, 9 and 10 under 35 U/S/C/ 103 as being unpatentable over Graveson et al  (WO 2012120071 A1) and Laborie et al (US Publication No. 2009/0192264 A1) has been withdrawn in view of the cancellation of Claims 1-4, 9 and 10.

The following is a new ground of rejection comprising pending independent Claims 5 and 6; Claim 7 depends from Claim 5.  Rejections from the previous Office Action, dated September 1, 2021, have been modified and are listed below.

Withdrawn Allowed Claims 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s amendment with respect to amended claims herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the statement “wherein the dry solid is not a dry solid obtained by freeze-drying” at lines 7 and 8 of Claim 5  and lines 7 and 8 of Claim 6 which read literally on the dry solid of the claimed mixture not being obtained by freeze-drying.  A discussion regarding the technical problems with the use of freeze-drying and other drying techniques were discussed in the current specification in paragraphs no. [0005] and [0006].  Paragraph no. [0005] of the current specification indicated that “ freeze-drying anionically modified CNFs requires enormous amounts of energy, and may cause problems such as growth of ice crystals larger than gaps between fine fibers of the anionically modified CNFs to result in mutual association of 
Consequently, there is nothing within the instant specification which would lead the artisan in the field to believe that Applicant was in possession of the invention as it is now claimed. See Vas-Cath Inc. v. Mahurkar, 19 USPQ 2d 1111, CAFC 1991, see also In re Winkhaus, 188 USPQ 129, CCPA 1975.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Graveson et al (WO 2012120071 A1, provided with the attached PTO-892).
	Applicants claim a process for preparing a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer, comprising 20 to 60% by mass of a water-soluble polymer relative to the anionically modified cellulose nanofiber, wherein the anionically modified cellulose nanofiber comprises an anion group obtained by oxidizing a hydroxyl group of a glucopyranose ring of the cellulose, or an anion group obtained by binding a hydroxyl group of a glucopyranose ring of the cellulose with an anion group via an ether bond or an ester bond, wherein a moisture content of the dry solid is 12% by mass or less, wherein the dry solid is not a dry solid obtained by freeze-drying: forming a film of an aqueous suspension containing the anionically modified cellulose nanofiber and a water-soluble polymer; and drying the film, wherein the dried film has a thickness of 50 to 1000 μm, and wherein the process does not comprise a step of freeze-drying.  In view of the 35 U.S.C. 112(a) or 35 U.S.C. 
	The Graveson et al WO publication discloses in Example 4 (see page 6 of the reference) thereof anionic cellulose nanofibrils derived from the sulfuric acid hydrolysis of microcrystalline cellulose purified via dialysis against reverse osmosis purified/deionized water.  To the resultant suspension of nanofibrils (1000g, 8% solids by weight) was added an aqueous solution of Methocel A (methyl cellulose, supplier Dow Wolff, Mw ca. 180 kDa) (400g, 2% solids by weight) which is rendered visually homogeneous via gentle mechanical agitation. Graveson et al discloses the resultant viscous, composite gel was dehydrated by freeze drying to yield a finally divided powder (theoretical yield = 88 g).  The anionic cellulose nanofibrils disclosed in the Graveson et al publication embraces the anionically modified cellulose nanofiber recited in instantly claimed invention and the methyl cellulose embraces the water-soluble polymer recited in the instantly claimed invention.  The amount of anionic cellulose nanofibrils used in the Graveson et al publication is about 80g, based on the 8% solids in the 1000g suspension as disclosed in Example 4 of the Graveson et al publication and the amount of methyl cellulose calculates to 8g based on the 2% solids by weight of the 400g aqueous suspension as disclosed in Example 4 of the Graveson et al publication.  The mass amount of methyl cellulose in the finally divided powder calculates to be 10% relative to the anionic cellulose nanofibrils, (i.e., (8 ÷ 80) x 100%), which embraces and  falls within the 5 to 60% by mass of water-soluble polymer relative to the anionically modified cellulose nanofiber recited in instant Claim 1.  The limitation recited in Claim 1 that involve the dry solid mixture has a moisture content of the dry solid is 12% by mass or less, and wherein the dry solid is not a dry solid obtained by freeze-drying does not overcome the instant rejection since it is known in the art that most materials that are freeze dried can be dried to 1-5% residual moisture, which meet the moisture content of the dry solid being 12% by mass or less in current Claim 5.  It is noted that the Graveson et al publication discloses the cellulose nanofibrils thereof as having an average thickness in the range of 3-300 nm, which covers the average fiber diameter of 
	The information recited in current Claim 5 differs from the text recited in current Claim 5 by reciting drying of a film that has a thickness of 50 to 1000 μm.  The preamble of current Claim 5 recited a process for preparing a dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer.  There is no indication in Claim 5 of what part of the recited film plays in the preparation of the dry solid cellulose nanofiber containing mixture. Accordingly, this information has not been considered as part of the process for preparing the dry solid mixture containing the modified cellulose nanofiber. Current Claim 7 which is dependent from Claim 5 also recite the thickness of the dried film and also does not clarify how the film is being used in the currently claimed process for preparing a dry solid of a modified cellulose nanofiber containing mixture. 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining a desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Graveson et al WO publication before him to perform the currently claimed process for preparing the dry solid of a mixture of an anionically modified cellulose nanofiber and a water-soluble polymer in view of their closely related structures and the resulting expectation of similar storage stability. 
Response to Arguments
Applicant’s arguments with respect to Claims 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623